Citation Nr: 0528642	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  02-07 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating greater than 30 percent 
for psychophysiological musculoskeletal and gastrointestinal 
disorder with a deformed duodenal bulb.

2.  Entitlement to a disability rating greater than 10 
percent for residuals of right inguinal hernia repair.

3.  Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from December 1956  to July 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran testified before a Judge sitting at the RO, at a 
Travel Board hearing in November 2002.  The transcript is 
associated with the claims folder.  In October 2003, the 
Board remanded this case to the RO for further development.  

By an August 2005 letter, the Board informed the veteran that 
the Judge was no longer employed by the Board, told him he 
had a right to another hearing by another Judge, and asked 
him to chose within 30 days whether he wanted another 
hearing.  As the Board has received no response from the 
veteran in the 30 days after the issuance of the August 2005 
letter, the Board may proceed with review of the case.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's psychophysiological musculoskeletal and 
gastrointestinal disorder with deformed duodenal bulb is 
currently manifested by no more than some occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to symptoms including depressed mood and anxiety.

3.  The veteran's residuals of right inguinal hernia repair 
is currently manifested by 
occasional pain in the groin area with no inguinal hernia 
present on physical examination.  

4.  The veteran is service connected for psychophysiological 
musculoskeletal and a gastrointestinal disorder with deformed 
duodenal bulb, evaluated as 30 percent disabling, and 
residuals of right inguinal hernia repair, evaluated as 10 
percent disabling.  A combined disability evaluation of 40 
percent is in effect.  These evaluations do not meet the 
schedular requirements for assignment of a total disability 
rating based on individual unemployability.

5. The veteran's service connected disabilities have not been 
shown to be of such severity as to preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for psychophysiological musculoskeletal and 
gastrointestinal disorder with deformed duodenal bulb have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 
9421 (2005).

2.  The criteria for a disability rating greater than 10 
percent for residuals of right inguinal hernia repair have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 
7338 (2005).

3.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met. 38 
C.F.R. §§ 3.340 and 4.16(a) and (b) (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service connected 
psychophyisological and hernia disorders are more disabling 
than currently evaluated.  Disability ratings are determined 
by the application of a schedule of ratings, which are based 
on the average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2005).  A request 
for an increased rating is to be reviewed in light of the 
entire relevant medical history.  See generally 38 C.F.R. § 
4.1 (2005); Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

1.  Psychophysiological musculoskeletal and 
gastrointestinal disorder with deformed duodenal bulb	

The veteran was granted service connection for a disability 
classified as psychophysiologic musculoskeletal and 
gastrointestinal disorders with other somatic complaints by a 
rating decision dated in May 1978.  The RO assigned a 30 
percent rating for this disability.  This rating has been 
confirmed by various Board decisions dated in June 1979, May 
1986, and September 1994.  The veteran now contends that his 
psychophysiological reaction is more severe than currently 
evaluated, and that an increased rating is warranted.  

The veteran's psychophysiological disorder is currently rated 
under 38 C.F.R.  § 4.129, Diagnostic Code (DC) 9421 (2005), 
as 30 percent disabling.  Under that code, a 30 percent 
disability rating is in order when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

Evidence relevant to the current level of severity of the 
veteran's psychophysiological disorder includes a March 2004 
VA psychiatric examination.  At the time of the examination, 
the veteran complained of gastrointestinal problems, pain in 
several areas of the body, heart problems, depression, peptic 
ulcer, impotency, and vision problems.  He stated that he was 
currently taking Prevacid for his neurotic stomach disorder.  

On mental status examination, the veteran was alert and fully 
oriented.  Memory testing revealed possible problems with 
short-term and remote memory functioning.  There was no 
evidence of difficulty with concentration or attention.  The 
veteran's speech was normal for rate and volume.  It was also 
clear, coherent, and goal directed.  There was no evidence 
that the veteran was responding to internal stimuli during 
the interview.  The veteran denied every suffering from 
auditory or visual hallucinations.  He denied delusions of 
reference and did not endorse any bizarre delusional beliefs.  
He denied paranoia or grandiosity.  The veteran's affect was 
angry and hostile.  He described his mood as "frustrated."  
He reported feeling depressed on a daily basis approximately 
an hour-and-a-half.  The veteran stated that his depression 
is precipitated by his unemployability.  He denied current 
suicidal or homicidal ideation.  The veteran indicated that 
slept at least 10 hours per night and napped during the day.  
He reported difficulty with concentration but stated that he 
had a positive self-esteem.  He also reported experiencing 
anxiety but denied panic, compulsions, or obsessions.  

Based upon this examination the examiner diagnosed the 
veteran with somatization disorder.  The examiner assigned 
the veteran a GAF score of 60 for his somatization disorder.  
The examiner noted that it was unclear whether the veteran's 
reported physical problems are fully explained by medical 
conditions.  The examiner opined that unless it was 
determined by a physician that the veteran's physical 
problems are fully attributable to medical issues, the 
veteran meets the requirement for somatization disorder.  The 
examiner also opined that the veteran was not unemployable 
due to his psychophysiological disorder.  The Board must find 
that this report provides negative evidence against this 
claim.

Also of record are VA outpatient treatment reports and 
various private treatment records dated from November 1982 
through December 2003.  These records reflect treatment for 
various disorders including cardiomyopathy, arthritis, peptic 
ulcers, a back disorder, and gastrointestinal problems.  In 
August 1991 correspondence, Dr. W.H.S. stated that the 
veteran was unemployable due to his chronic arthritis.  In 
December 1993 correspondence, Dr. W.H.S stated that the 
veteran was unemployable due to his arthritis and 
cardiovascular disorder (nonservice connected disorders, 
providing more medical evidence against this claim).  

In March 1998 and July 2000 correspondence, Dr. W.H.S stated 
that the veteran was unemployable due to a combination of his 
cardiovascular, ulcer, and gastrointestinal disorders.  
Finally, in December 2003 correspondence, Dr. W.H.S stated 
that the veteran was unemployable due to his chronic anxiety.       

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

Considering such evidence in light of the criteria noted 
above, the Board finds the veteran's psychophysiological 
disorder does not meet the criteria for a higher evaluation.  
As noted above, a 50 percent rating requires occupational and 
social impairment with reduced reliability and productivity 
due to certain symptoms; however, the Board finds that those 
delineated symptoms are not characteristics of the veteran's 
service connected disability.  In this respect, the veteran 
has not been found to have such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; or difficulty in understanding 
complex commands.  The veteran has also not been shown to 
have any significant impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.  

The veteran has maintained a lasting marriage with his wife 
for over 41 years.  He has also maintained significant 
relationships with his children.  As for industrial 
impairment, it appears that the veteran has been unemployable 
due to arthritis and a cardiovascular disorder, both non-
service connected disorders, since 1991.  The constantly 
changing opinions from Dr. W.H.S. regarding the cause of the 
veteran's industrial impairment do not support the veteran's 
claim.  In this regard, based on review of Dr. W.H.S reports, 
the Board must find that they are entitled to very limited 
probative value.  The basis for the many changing opinions of 
this health care provider are very unclear.    

While the veteran has experienced depressed mood and anxiety, 
such disturbances are more characteristic of the criteria for 
the 30 percent rating.  As the criteria for the next higher, 
50 percent rating are not met, it logically follows that the 
criteria for any higher evaluation likewise are not met.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate somatization disorder, consideration of other 
diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).  

The Board has considered evaluating this disability under 
separate diagnostic codes for the psychophysiological, 
musculoskeletal, and gastrointestinal disorders associated 
with this condition.  However, based on a total review of the 
record, including service medical records and all post-
service medical records, the Board finds that the condition 
is correctly evaluated as a single disorder under this one 
diagnostic code.  The medical evidence is found to clearly 
support such a finding. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the veteran's somatization disorder, standing alone, causes 
marked interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

In conclusion, the Board finds that the evidence warrants a 
disability rating of no higher than 30 percent under DC 9411 
for the veteran's psychophysiological musculoskeletal and 
gastrointestinal disorder with deformed duodenal bulb.

	2.  Residuals of right inguinal hernia repair

During service in July 1976, the veteran underwent right 
inguinal herniorrhaphy.  Later, by rating decision dated in 
May 1978, the veteran was granted service connection for a 
disability classified as post operative right herniorrhaphy 
and a  noncompensable evaluation was assigned.  A subsequent 
operation was performed in February 1983 to repair the 
veteran's right inguinal hernia.  By rating decision dated in 
June 1983, the RO increased this rating to 10 percent.  This 
rating has been confirmed by Board decisions dated in May 
1986 and September 1994.  The veteran now contends that his 
status post right inguinal hernia repair is more severe than 
currently evaluated, and that increased compensation is 
warranted.  

After a review of the record, however, the Board finds that 
his contentions are not supported by the evidence, and that 
his claim fails.

The veteran's hernia disorder is currently rated under 38 
C.F.R. § 4.114, Diagnostic Code (DC) 7338 (2005), as 10 
percent disabling.  Under DC 7338, a 10 percent rating is 
warranted where the inguinal hernia is postoperative 
recurrent, readily reducible and well supported by truss or 
belt.  A 30 percent evaluation is warranted for a small 
hernia which is postoperative and recurrent or unoperated 
irremediable, and not well supported by a truss, or not 
readily reducible.  A 60 percent evaluation is warranted for 
a large, postoperative, recurrent hernia that is not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable. Note: Add 10 percent 
for bilateral involvement, providing the second hernia is 
compensable.  

Evidence relevant to the current level of severity of the 
veteran's right inguinal hernia repair includes a March 2004 
VA digestive examination.  At the time of the examination, 
the veteran complained of occasional pain in the right groin.  
There was no malignancy or peritoneal tuberculosis reported 
by the veteran.  Upon physical examination, the examiner 
noted that there was no inguinal hernia present.  The 
examiner opined that the residuals of the veteran's inguinal 
hernia were less likely than not to cause him significant 
symptoms.  While, the examiner noted, the veteran has groin 
pain from time to time, it is not significant.  The examiner 
also noted that no further testing was indicated.  The Board 
finds the medical opinion is entitled to great probative 
weight and does not support an increased evaluation.  In 
fact, it does not clearly support the current 10 percent 
evaluation.   

Also of record are VA outpatient treatment reports dated from 
June 1999 to January 2000 and various private treatment 
records dated from November 1982 through December 2003.  As 
stated earlier, these records reflect treatment for various 
disorders including cardiomyopathy, arthritis, peptic ulcers, 
a back disorder, and gastrointestinal problems.  

Considering such evidence in light of the criteria noted 
above, the Board finds the veteran's residuals of right 
inguinal hernia repair do not meet the criteria for either a 
10 percent rating or the next higher evaluation.  As noted 
above, a 10 percent evaluation requires a postoperative 
recurrent hernia which is readily reducible and well-
supported by a truss or belt.  A 30 percent evaluation 
requires a small hernia which is postoperative and recurrent 
or unoperated irremediable, and not well supported by a 
truss, or not readily reducible.  There is a complete absence 
of any clinical evidence on file which shows that the right 
inguinal hernia has been recurrent at any time since the 
February 1983 operation.  The March 2004 VA examination was 
negative for inguinal hernia, and while the veteran 
complained of occasional pain in the right groin area, the 
rating criteria for inguinal hernia do not provide for a 
compensable evaluation based upon pain or discomfort 
(separate from any painful scars).  Nonetheless, the RO has 
assigned a 10 percent rating and the Board will not disturb 
it.  As the criteria for the next higher, 30 percent rating 
are not met, it logically follows that the criteria for any 
higher evaluation likewise are not met.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate inguinal hernias, consideration of other 
diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the residuals of the veteran's right inguinal hernia repair, 
standing alone, cause marked interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

In conclusion, the Board finds that the evidence warrants a 
disability rating of no higher than 10 percent under DC 7338 
for the veteran's residuals of right inguinal hernia repair.

	3.  A total rating

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service 
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The veteran is service connected for psychophysiological 
musculoskeletal and gastrointestinal disorder with deformed 
duodenal bulb, evaluated as 30 percent disabling, and 
residuals of right inguinal hernia repair, evaluated as 10 
percent disabling.  A combined disability evaluation of 40 
percent is in effect.  Therefore, he does not meet the 
minimum schedular criteria for a TDIU.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The Board concludes the appellant is not unemployable due to 
his service connected disabilities.  As was stated earlier, 
the examiner from the veteran's March 2004 VA psychiatric 
examination opined that the veteran was not unemployable due 
to his psychophysiological disorder.  This examiner also 
opined that chronic pain would not prelude the veteran from 
working in a relatively low stress, sedentary job because, as 
was stated by the veteran, his pain is not significant when 
he is not physically active and not under significant stress.  
The minimal nature of the hernia condition is clearly 
indicated in the most recent VA examination report. 

This service-connected disabilities may interfere with some 
types of work but would not prevent him from obtaining work.  
As stated by the Court itself, the record must reflect some 
factor that takes a particular case outside the norm in order 
for a claim for individual unemployability benefits to 
prevail.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  Id.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  

The veteran is considered disabled by the Social Security 
Administration (SSA) and has been since 1985.  The U.S. Court 
of Appeals for Veterans Claims (Court) has held that, while a 
SSA decision is not controlling for purposes of VA 
adjudications, the decision is "pertinent" to a veteran's 
claim.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993).  
However, this decision was based on several other disorders, 
including a back disorder, for which service connection is 
not in effect.  The medical evidence clearly indicates 
several severe nonservice connected disabilities, providing 
much evidence against the claim that it is his service 
connected disorders that have caused his unemployment.  All 
VA examinations, which the Board finds are entitled to great 
probative weight, also provide much evidence against this 
claim.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration, but concludes that 
this case presents no unusual or exceptional circumstances 
that would justify a referral of the total rating claim to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  There is no evidence of 
anything out of the ordinary, or not average, in the 
appellant's situation. The appellant's service connected 
conditions may affect his abilities to some degree, but there 
is no evidence that he is unable to perform light or medium 
duty work, or some other type of substantially gainful 
employment as a result of these conditions.  As was stated 
earlier, Dr. W.H.S.'s opinion that the veteran's chronic 
anxiety makes him unemployable is not competent evidence 
given the inconsistent cause and effect opinions from Dr. 
W.H.S. since April 1985

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the appellant's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service connected disorders or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service connected 
disorders, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted credible supporting 
evidence of unemployability based on the current service 
connected disabilities, the evidence on file is not 
plausible, and the veteran's own statements are found not 
credible. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in March 
2004.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson,  19 Vet. App. 103 (2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOCs) he was provided with specific information as to why 
his claims were being denied, and of the evidence that was 
lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letter, the SOC, and the SSOCs generally informed 
the veteran that it was necessary to send any evidence in his 
possession to VA that supports his claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the 
claims were adjudicated in May 2000, prior to enactment of 
the VCAA.  However, the claimant still has the right to VCAA 
content complying notice and proper subsequent VA process, 
and that has been done, as discussed above.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2004 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and 
additional SSOCs were provided to the veteran in November 
2004 and April 2005.

The claims folder contains all available VA medical records, 
VA examination reports, and private medical records.  The 
veteran has not identified any other outstanding evidence to 
be obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini II; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER


Entitlement to a disability rating greater than 10 percent 
for psychophysiological musculoskeletal and gastrointestinal 
disorder with deformed duodenal bulb is denied.

Entitlement to a disability rating greater than 10 percent 
for residuals of right inguinal hernia repair is denied.

Entitlement to a TDIU is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


